 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                    No. 2:16-CV-0596-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    HORNBROOK FIRE PROTECTION
      DISRICT, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   Court is plaintiff’s request for a stay of the briefing schedule for defendants’ motion to dismiss

20   established in the March 24, 2020, order. See ECF No. 51.

21                  On March 24, 2020, the Court set a briefing schedule for defendants’ motion to

22   dismiss the second amended complaint. The Court ordered that, upon completion of briefing,

23   defendants’ motion would stand submitted on the papers.

24                  In his motion to stay the briefing schedule, plaintiff cites his indigency and long

25   distance from his residence in far north California to the closest place to conduct legal research in

26   Medford, Oregon, as well as shelter-in-place orders issued by the governors of California and

27   Oregon, and seeks a stay of briefing during the current COVID-19 emergency. See ECF No. 51.

28   ///
                                                        1
 1                  The Court finds the relief plaintiff requests is reasonable under the circumstances

 2   and, for good cause shown, plaintiff’s motion will be granted. Briefing on defendants’ motion to

 3   dismiss is stayed for 30 days from the date of this order. Upon expiration of the stay of briefing,

 4   the Court will issue an order either setting a new briefing schedule or continuing the stay.

 5                  IT IS SO ORDERED.

 6

 7   Dated: March 31, 2020
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
